Citation Nr: 1041725	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  08-13 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than February 26, 2007 
for the award of a 20 percent rating for lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1979 to April 1982.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 decision of the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional Office 
(RO), which awarded a separate 20 percent rating for lumbosacral 
strain, effective February 26, 2007.  The Veteran had previously 
been rated as 0 percent disabled for somatization associated with 
vascular headaches and lumbosacral strain.  The September 2007 
decision also assigned a separate 0 percent rating for vascular 
headaches.  The Veteran disagreed with the effective date of the 
award of a 20 percent rating for lumbosacral strain and perfected 
an appeal as to that issue.  

The Veteran had also perfected an appeal as to the issues of 
service connection for hearing loss and tinnitus.  A January 2010 
rating decision granted service connection for hearing loss and 
tinnitus, thus satisfying the Veteran's appeal as to those 
issues.  

In September 2010, the Veteran testified at a Central Office 
hearing before the undersigned Veterans Law Judge.  A transcript 
of this hearing is associated with the claims file.  The Veteran 
submitted additional evidence with a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  A May 1983 rating decision granted service connection for 
somatization associated with vascular headaches and lumbosacral 
strain; although notified of this rating decision later that 
month, the Veteran did not appeal the decision.

2.  The Veteran's claim for an increased rating was received on 
February 26, 2007.

3.  The record contains no evidence, or statement or 
communication from the Veteran or his representative, between May 
1983 and February 26, 2007, that constitutes a pending claim for 
an increased rating for lumbosacral strain.

4.  No increase in lumbosacral strain became factually 
ascertainable during the year preceding February 26, 2007.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 26, 2007 
for the award of a 20 percent rating for lumbosacral strain have 
not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. 
§ 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2009).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a March 2007 letter issued prior to the decision 
on appeal, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate his claim for 
an increased rating, as well as what information and evidence 
must be submitted by the Veteran and what information and 
evidence will be obtained by VA.  This letter also advised the 
Veteran of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and examination reports, 
and hearing testimony.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument and presenting for a 
VA examination.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notices is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that he should be awarded an earlier 
effective date for the grant of a 20 percent rating for 
lumbosacral strain because he was medically discharged from 
service for this condition.  In the alternative, he argues for an 
earlier date because he filed a claim for a low back disability 
in 1982.

In general, unless specifically provided otherwise, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after final adjudication, or a 
claim for increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2010).

With regard to claims for increase, VA laws and regulations 
provide that the effective date "shall be fixed in accordance 
with the facts found, but shall not be earlier than the date of 
receipt of application therefore," unless specifically provided 
otherwise.  38 U.S.C.A. § 5110(a).  Section 5110(b)(2) provides 
otherwise by stating that the effective date of an increased 
rating "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  Under 
38 C.F.R. § 3.400(o)(1), except as provided in paragraph (o)(2), 
the effective date is "date of receipt of claim or date 
entitlement arose, whichever is later."  Paragraph (o)(2) 
provides that the effective date is the "[e]arliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within one year 
from such date otherwise, date of receipt of claim."  See Harper 
v. Brown, 10 Vet. App. 125 (1997).

Upon receipt of an informal claim, if a formal claim has not been 
filed, the RO will forward an application form to the claimant 
for execution.  If the RO receives a complete application from 
the claimant within one year from the date it was sent, the RO 
will consider it filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2010).  A report of examination or 
hospitalization that meets certain criteria will be accepted as 
an informal claim for an increase or to reopen provided the 
report relates to a disability that may establish entitlement.  
38 C.F.R. § 3.157(a) (2010).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the claim.  
38 C.F.R. § 3.157(b)(1) (2010).  Evidence received from a private 
physician or layperson will also be accepted as a claim when the 
evidence is within the competence of the physician or layperson 
and shows the reasonable probability of entitlement to benefits.  
The date of receipt of such evidence will be accepted as the date 
of receipt of the claim.  38 C.F.R. § 3.157(b)(2) (2010).

In this case, service connection for somatization associated with 
vascular headaches and lumbosacral strain was awarded by a May 
1983 rating decision.  The Veteran was assigned a 0 percent 
disability rating, effective April 14, 1982.  Although notified 
of this rating decision later in May 1983, the Veteran did not 
appeal the decision.

The Veteran filed the instant claim for an increased rating on 
February 26, 2007.  He does not contend that he filed a claim 
prior to this date, other than the claim that prompted the May 
1983 rating decision.  

The record contains no evidence, or statement or communication 
from the Veteran or his representative, between May 1983 and 
February 26, 2007, that constitutes a pending claim for an 
increased rating for lumbosacral strain.  In this regard, the 
only items received during this time period were relevant to the 
Veteran's claim for service connection for an eye disorder.  
During this period, the file contains no new treatment records 
for lumbosacral strain or informal claims for an increased rating 
for lumbosacral strain.  In fact, at his August 2007 VA 
examination, the Veteran reported that he had not sought 
treatment for his lower back since service and instead had relied 
upon over the counter medication.  Thus, the date of claim in 
this case is February 26, 2007.  

The Board recognizes that the Veteran would warrant an earlier 
effective date for the grant of the 20 percent rating for 
lumbosacral strain if the evidence showed an increase in severity 
of lumbosacral strain factually ascertainable in the year 
preceding the date of claim.  Such is not shown in this case.  
There is no medical evidence showing the severity of the 
Veteran's service-connected lumbosacral strain during the year 
prior to his February 26, 2007 claim for an increased rating.  
Again, the Veteran denies seeking treatment for lumbosacral 
strain between the time he was discharged from service and the 
time he filed the present claim.   

In summary, no formal or informal claim for an increased rating 
for lumbosacral strain was received until February 26, 2007 and a 
factually ascertainable increase in the severity of that 
disability is not shown in the year prior to that date.  Thus, 
the proper effective date for the grant of a 20 percent rating 
for lumbosacral strain is February 26, 2007.  

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an effective date earlier than February 26, 2007 
for the award of a 20 percent rating for lumbosacral strain is 
denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


